Exhibit 10.5

June 5, 2012

James R. Heistand

c/o Parkway Properties, Inc.

390 North Orange Avenue, Suite 2400

Orlando, Florida 32801

 

Re: Waiver of Certain Rights

Dear Jim:

Reference is hereby made to each of (a) that certain Securities Purchase
Agreement, entered into as of May 3, 2012 (the “Securities Purchase Agreement”),
by and among Parkway Properties, Inc. and the investors listed on Annex I
thereto (the “Investors”), (b) that certain Change in Control Agreement, dated
as of May 17, 2011 (the “Change in Control Agreement”), by and between Parkway
Properties, Inc. (the “Company”) and you (the “Executive”), and (c) the Parkway
Properties, Inc. 2011 Employee Inducement Award Plan (the “Plan”). Capitalized
terms used and not otherwise defined herein have the meaning ascribed to them in
the Change in Control Agreement.

The Executive hereby acknowledges and agrees that he will receive substantial
personal benefit as a result of the consummation of the several transactions
contemplated by the Securities Purchase Agreement (such transactions,
collectively, the “Transaction”) and in consideration for the consummation
thereof:

1.    The Executive hereby waives any and all rights to any payments he may be
entitled to receive pursuant to Section 3(a) of the Change in Control Agreement,
which payment the Company would otherwise be obligated to make as a result of
the consummation of the Transaction.

2.    The Executive hereby represents and warrants that each of the restricted
Common Shares (as more fully described in Section 3(b)(iii) of the Change in
Control Agreement) that, are beneficially owned by such Executive as of the date
hereof, have been issued under the Plan. The Executive acknowledges and agrees
that each of the terms and provisions set forth in Section 3(b) of the Change in
Control Agreement are in all respects subject to, and superseded by, the terms
of the Plan (as applicable), together with any agreement, certificate or other
document evidencing any award granted pursuant to the terms thereof.

3.    The Executive hereby waives any and all rights to any payments he may be
entitled to receive pursuant to Section 5 of the Change in Control Agreement as
a result of the consummation of the Transaction and his subsequent termination
of his employment with the Company as set forth in such Section 5.

 

[Signature Page to Waiver Letter]



--------------------------------------------------------------------------------

4.    The Executive hereby covenants and agrees that, from and after the date
hereof, at any meeting of the Company’s stockholders to vote on the approval of
the Conversion Rights (as such term is defined in the Securities Purchase
Agreement), the Executive shall take all action necessary to vote or cause to be
voted (and not withdrawn) at such meeting all of his or her shares of the
Company’s capital stock in favor of the approval of such Conversion Rights).

[The remainder of this page has been intentionally left blank.]



--------------------------------------------------------------------------------

This letter agreement and any suit, action, or proceeding arising out of or
related hereto, including any action at law or in equity, whether sounding in
tort or contract, shall be construed and enforced in accordance with, and the
rights of the parties hereunder shall be governed by, the laws of the State of
Maryland.

 

Very truly yours, By:   /s/ David R. O’Reilly

 

Name:   David R. O’Reilly Title:  

Executive Vice President, Chief

Investment Officer and Interim Chief

Financial Officer

Parkway Properties, Inc.

 

ACKNOWLEDGED AND AGREED: By:   /s/ James R. Heistand Name: James R. Heistand